283 S.W.3d 304 (2009)
Susan R. DWIGGINS, Deceased, by her husband, William Dwiggins, Plaintiff/Appellant,
v.
CITY OF CHESTERFIELD, DEPARTMENT OF POLICE, Defendant, and
Sgt. Ralph Finn, Jr., Defendant/Respondent.
No. ED 91972.
Missouri Court of Appeals, Eastern District, Division Four.
May 19, 2009.
*305 David M. Heimos, Clayton, MO, for Appellant.
Teresa A. Drew, Gino P. Gusmano, Hinshaw & Culbertson, LLP, St. Louis, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J. and MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Susan R. Dwiggins, deceased, through her husband, William Dwiggins[1], (Dwiggins), appeals from the trial court's grant of a motion for directed verdict in favor of Ralph Finn, Jr., on Dwiggins' First Amended Petition for Damages alleging violations of the Missouri Human Rights Act, Section 213.010[2] et seq. (MHRA). We affirm.[3]
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Susan R. Dwiggins died on July 25, 2008, only a few days after judgment was entered on the jury's verdict in this case. During the thirty-day period following the entry of judgment, her husband, William Dwiggins, filed a motion for substitution of parties, which the trial court granted.
[2]  AH statutory references are to RSMo 2000, unless otherwise indicated.
[3]  Although Dwiggins' First Amended Petition for Damages also named the City of Chesterfield Department of Police as a defendant, the City of Chesterfield Department of Police is not involved in this appeal.